MEMORANDUM DECISION
, SIDNEY M. WEAVER, Bankruptcy Judge.
Plaintiff seeks recovery of a preferential transfer which purportedly was effected through payments received by the Defendant during the 90-day period preceding December 17, 1981, the date upon which the petition was filed herein. The Defendant has failed to answer or otherwise respond to the Complaint filed herein, but counsel for the Trustee advised this Court that the Defendant, through conversations with said counsel for Plaintiff, has acknowledged the preferential nature of the payments received, except to the extent of $245.00 for which there was a contemporaneous exchange of consideration within the 90-day period preceding the filing of the Chapter 7 Petition in this matter. Accordingly, the Defendant, in effect, has acknowledged its liability to the Plaintiff to the extent of $2,255.00. The Trustee, by and through his counsel, has acknowledged that $245.00 of the $2,500.00 paid to the Defendant by the Debtor represents a contemporaneous exchange effected in the ordinary course of the Debtor’s business.
Based upon the foregoing, this Court holds that the Defendant is indebted to the Plaintiff in the sum of $2,255.00. As is required by B.R. 921(a), a separate judg*121ment will be entered in favor of the Plaintiff in the sum of $2,255.00.